[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case comes before the court as a hearing in damages, the parties having stipulated to liability. The court finds that the plaintiff, Michelle Hankamp, has sustained damages resulting from the injuries sustained in the accident of June 14, 1985 and has proven those facts necessary to justify the following award: The plaintiff shall recover as economic damages for pecuniary losses incurred, for past and future medical expenses, the amount of $2,812.25, and as noneconomic damages for all nonpecuniary losses including but not necessarily limited to physical pain and suffering, permanent scarring and mental and emotional suffering the sum of $17,187.75.
Economic Damages        $ 2,812.25
               Noneconomic Damages      17,187.75 ----------- Total Damages           $20,000.00
Judgment should enter in favor of the plaintiff,  Michelle Hankamp, as against the defendant, Maria Bosco, in the amount of $20,000.00.
PELLEGRINO, J.